DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 09 Aug 2021; and claims benefit as a CON of 16/006,660, filed 12 Jun 2018, issued as PAT 11,096,954, which claims benefit of provisional application 62/518,262, filed 12 Jun 2017.

Claims 1, 3-8 11 13-15, and 17-37 are pending in the current application and are examined on the merits herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 11, 13-15, and 17-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,096,954. (reference patent)
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 1-12 and 24-30 are drawn to a gel formulation comprising from about 1% to about 30% (w/w) of a Nu-3, from about 1% to about 20% (w/w) of a specific fatty alcohol thickening agent, from about 0.25% to about 15% (w/w) of a specific nonionic polymer emulsifier, from about 1% to about 35% (w/w) of a specific diluent, and wherein the formulation has a pH of about pH 1 to about pH 3, corresponding to limitations of for the formulation of claims 1, 3-8, 11, 13-15 and 17-24. Reference claims 13-23 are drawn to method of treatment corresponding to claims 25-35. 
Regarding claim 5 reciting the formulation has a pH of about pH 3 to about pH 4 reference claims 1, 24, and 30 recite the overlapping range of a pH of about pH 1 to about pH 3. MPEP 2144.05 provides "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" In this case the reference claims and instant claims are drawn to a gel formulation comprising the same components in the same concentrations with the same active ingredient of Nu-3, and discloses the formulation to be useful for treating the same conditions, supporting the prima facie case of obviousness regarding the overlapping range.

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,096,954 in view of Dale (US 7,868,162, issued 11 Jan 2011, provided by Applicant in IDS mailed 22 Feb 2022). 
Claims 1-30 of the reference patent disclose as above.
Claims 1-30 of the reference patent do not specifically recite the method where the infection is and infection of a mucosal surface or a vaginal infection. (claims 36-37)
Dale teaches protonated compounds having antiviral and antimicrobial activity. (abstract) Dale teaches the embodiment of compound Nu-3. (column 13, lines 1-15) Dale teaches examples of therapeutic use of the compounds includes effectiveness against vaginal yeast infections. (column 24, lines 30-40) Dale teaches the compounds may be formulated for administration to internal mucosal surfaces such as the oral cavity or vagina to inhibit the growth of bacteria or fungi, including yeasts. (column 25, lines 20-25)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the claims of the reference patent in view of Dale in order to select the infection treated encompassed within the scope of the claims of the reference patent. One of ordinary skill in the art would have been motivated to combine the claims of the reference patent in view of Dale with a reasonable expectation of success because both the claims of the reference patent and Dale are drawn to the therapeutic use of the compound Nu-3 having antiviral and antimicrobial activity, reference claim 13 encompasses the method of treating an infection in a patient, and Dale teaches the compounds can be formulated for administration to internal mucosal surfaces such as the oral cavity or vagina to inhibit microbial infections at those sites, suggesting to one of ordinary skill in the art to select from within the scope of the reference claim and arrive at the claimed invention with a reasonable expectation of success.

Conclusion
No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623